Citation Nr: 0535208	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  98-17 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
disorder of the right knee.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1977 to September 
1977.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

On September 17, 2001, the Board issued a decision denying 
entitlement to service connection for a chronic acquired 
disorder of the right knee.  In August 2002 the Secretary and 
the veteran moved the United States Court of Appeals for 
Veterans Claims (Court) to issue an order vacating the 
Board's September 17, 2001, decision and remanding the claim 
to the Board for readjudication.  In August 2002 the Court 
issued an Order vacating the September 17, 2001, decision and 
remanding it to the Board for readjudication consistent with 
such Order.  Internal development was accomplished by the 
Board in March 2003 in an attempt to obtain additional 
treatment records that might support the veteran's claim.  
Additionally, the Board remanded the claim in November 2003 
and August 2004 for further development and adjudicative 
action.  The RO most recently affirmed the prior denial of 
entitlement to service connection for a chronic acquired 
right knee disorder in June 2005.  

The veteran and his spouse provided testimony at a Travel 
Board hearing in June 2000.  A Veterans Law Judge (VLJ) that 
is no longer employed at the Board conducted this hearing.  
In a November 2005 letter, the Board advised the veteran that 
it would afford him the opportunity to provide testimony 
before a current member of the Board.  He was also advised 
that he was to respond within 30 days if he wanted another 
hearing and that if no response were received within the 
prescribed time period, the Board would assume that he did 
not want another hearing.  The veteran did not respond to the 
November 2005 letter.




FINDINGS OF FACT

1.  A chronic acquired disorder of the right knee was not 
shown in active service.

2.  Clinical evidence of a chronic acquired disorder of the 
right knee was initially shown some years after active 
service.

3.  There is no competent medical evidence linking the post 
service reported right knee disorder to active service or any 
incident therein.

4.  Osteoarthritis was not disabling to a compensable degree 
during the first post service year.


CONCLUSION OF LAW

A chronic acquired disorder of the right knee was not 
incurred in or aggravated by active service, nor may service 
connection be presumed for osteoarthritis.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5102, 5103, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA: Duties to Notify and Assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

VA satisfied this duty by means of numerous documents and 
letters.  This includes those documents generated as a result 
of the internal development that was accomplished pursuant to 
readjudication consistent with the CAVC's Joint Motion and 
Order in 2002.  For example, in March 2003, the case 
development unit was requested to request the veteran to 
identify all private and VA treatment providers, so that 
records could be obtained.  This was to include specific 
records from B. E. P., M.D., who had treated the veteran in 
the 1970s in Texas.  A letter was sent to the veteran in May 
2003 pertaining to this development, but no response was 
received.  

Other documents that satisfied the duties of VCAA include 
those generated following Board remands in November 2003 and 
August 2004, to include supplemental statements of the case 
(SSOCs) dated in February 2004 and June 2005, a VCAA letter 
to the veteran from the RO dated in September 2004, as well 
as by the discussions in the rating decisions and a statement 
of the case (SOC).  

By means of these documents, the veteran was told of the 
requirements to establish service connection, of the reasons 
for the denial of his claim, of his and VA's respective 
duties, and he was asked to provide information in his 
possession relevant to the claim.  In addition to providing 
the VCAA laws and regulations, additional documents of 
record, to include the rating decisions of record, the SSOCs 
in February 2004 and June 2005 and the VCAA letter from 
September 2004 have included a summary of the evidence, all 
other applicable law and regulations, and a discussion of the 
facts of the case.  Such notice sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Although the claims were initially denied prior to the 
enactment of VCAA, after passage of the VCAA, the RO sent the 
veteran notice of the relevant laws and regulations in the 
documents summarized above, to include a VCAA letter dated in 
September 2004.  A VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  However, the Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  After the development 
attempted pursuant to the Joint Motion and Order in 2002 and 
the veteran's receipt of the content-complying letter in 
2004, his claim was readjudicated based upon all the evidence 
of record as evidenced by a June 2005 SSOC.  There is no 
indication that the disposition of his claim would not have 
been different had he received pre-AOJ adjudicatory notice 
pursuant to section 5103(a) and § 3.159(b).  Accordingly, any 
such error is nonprejudicial.  See 38 U.S.C. § 7261(b)(2).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The RO obtained all VA records and obtained or 
attempted to obtain the veteran's private outpatient records.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claims.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2005).  In this case, the veteran was afforded several VA 
medical examinations as to the issue on appeal.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
necessary; no further assistance to the veteran developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a), 5103 and 5103A (West 2002); 38 
C.F.R. § 3.159 (2005).

Service connection

The veteran contends that he is entitled to service 
connection for right knee disorder.  In statements and 
testimony, the veteran testified that during a training 
exercise he was carrying someone, his knee went out, and he 
fell down with the weight of the soldier's body on top of 
him.  He stated he was discharged and was unable to work for 
approximately two years following his discharge.  The veteran 
reported that he initially sought treatment for his knee in 
1979.  The veteran reported that there was no history of a 
post service injury of the right knee, but that he continued 
to have knee problems.  The veteran's spouse testified that 
she met the veteran in 1980 and he told her that his knee 
problem was related to his military service.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 2002);  38 C.F.R. § 3.303 (2005).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  This rule 
does not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2005).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis/degenerative joint disease to a degree of 10 
percent within one year from the date of termination of such 
service, establishes a rebuttable presumption that the 
disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

The service medical records do show that the veteran 
complained of right knee pain in 1977 during active service, 
but X-rays revealed no significant abnormalities.  Diagnoses 
were possible right knee strain and stress syndrome, but a 
chronic disorder of the right knee was not indicated.  The 
records also reflect that the veteran had no significant 
medical disability and malingering was considered.

The record does not reflect a diagnosis for a chronic knee 
disorder to include osteoarthritis within the year following 
discharge from service.  The veteran reported that he sought 
treatment for knee problems in 1979 and that the December 
2000 medical statement submitted by his private physician, 
Dr. B. E. P., M.D., provides evidence of arthritis within the 
presumptive period.  The Board observes that Dr. P., in a 
December 2000 statement, reported that he treated the veteran 
a few times in the late seventies at which time the knee 
revealed what seemed to be early arthritic changes and that 
it was the veteran's contention that his knee problems had 
begun in service.  However, the Board notes that this 
statement does not render a diagnosis for chronic knee 
disability.  Moreover, there is no indication that Dr. P. 
reviewed the veteran's service medical records at the time 
his statement was issued.  In fact, he specifically stated 
that the veteran contended that his knee problems began in 
service, not that he had actual medical evidence of such.

The Board observes that, the VA attempting to assist the 
veteran in development of his claim, in a May 2003 VA letter 
to the veteran requested the veteran to sign forms 
authorizing the release of records from his private doctor, 
Dr. P. to VA or informed to obtain the records himself if he 
chose not to sign the releases.  The veteran did not respond 
to this letter and no records were received.  Accordingly, 
the Board does not find Dr. P.'s statement to be persuasive, 
and not competent medical evidence of a nexus between the 
knee problem in service and the current knee problem.  

The first medical evidence of record of a right knee problem 
is an October 1997 VA clinical record showing that the 
veteran was seen with complaints of right knee weakness and 
achiness due to an old injury.  This evidence is 20 years 
after service.  The assessment was right knee strain.  A 
magnetic resonance imaging (MRI) revealed a meniscus tear.  
In an undated VA clinical record the veteran reported a 20 
year history of right symptomatology including buckling.  An 
April 1998 Report of Operation shows a preoperative diagnosis 
for right lateral meniscus tear and post operative diagnosis 
for Grade IV chondromalacia of the lateral tibial plateau.  
VA clinical records dated in June 1998 show that he was seen 
for status post right knee operation for a right lateral 
meniscus tear.  He reported increased symptomatology 
following surgery.  The impression was status post right knee 
operation with residual problems secondary to severe 
chondromalacia.  These records do not contain any opinion as 
to etiology of the right knee problem.

In a March 2001 examination, the VA examiner noted that the 
veteran's entire claims file including his service medical 
records and current treatment records were reviewed and that 
the veteran was interviewed and examined.  The veteran 
related a history of an inservice knee injury, but reported 
that he did not seek follow-up for his knee problems for 20 
years between 1977-1997, with the exception of a single visit 
to a private physician in 1988 wherein he was told he had 
arthritis.  The examiner stated that the current nature of 
knee difficulties were arthritic changes limited to the 
patellofemoral and lateral compartment.  The impressions were 
history of knee strain and degenerative joint disease of the 
right knee.  The etiology of the right knee disorder would be 
considered related to body habitus and possibly to a prior 
injury.  However, the VA examiner stated that based on the 
evidence found in the service medical records, there was no 
evidence to support an injury of sufficient magnitude to 
result in the changes seen.  Specifically, the VA examiner 
noted that the service medical records revealed minimal 
objective findings, and the veteran did not seek medical 
treatment for 20 years.  The examiner opined that the 
disorders found on examination were not related to the 
inservice complaints.  

The Board finds that the March 2001 VA examiner's opinion is 
competent and credible as it was based on full review of the 
veteran's claims file including the service medical records 
as well interview and examination of the veteran.  Moreover, 
the VA examiner applied the medical findings to sound medical 
principles in providing a rationale for the opinion. 

Additional VA records include a November 2001 document 
reflects that the veteran underwent a right knee scope.  A 
January 2002 record reflects that the veteran continued to 
report right knee pain.  Chondromalacia was seen, and X-rays 
showed minimal degenerative joint disease.  These records do 
not contain any statements pertaining to the etiology of the 
right knee disorder.

There are no clinical medical records of record showing 
ongoing treatment during the interim between service and 
treatment in 1997.  The earliest medical evidence of 
treatment for the veteran's claimed right knee disorder is 
approximately 20 years after his discharge from service.  
Consequently, there is no demonstration of continuity of 
symptomatology and the medical evidence of record may not be 
reasonably construed to find that the veteran had any 
continuing symptoms during service which could be related to 
his current claimed chronic acquired disorder of the right 
knee.  See Voerth v. West, 13 Vet. App. 117 (1999); McManaway 
v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 10 Vet. 
App. 488 (1997).

In a statement dated in October 1997, M. F. stated that the 
veteran told her that he was discharged due to a right knee 
injury.  Additionally, the veteran and his spouse submitted 
statements and testimony as to the onset of the veteran's 
knee problems.  
Lay persons may provide evidence on the occurrence of 
observable symptoms during and following service to support a 
claim of entitlement for compensation benefits.  In this 
case, the veteran has asserted his personal opinion that his 
claimed current chronic acquired disorder of the right knee 
is related to service.  However, there is no evidence that he 
is a medical professional.  Therefore, he lacks the expertise 
to render a medical opinion with respect to providing a 
diagnosis and/or etiology as to the knee disorder.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  The same applies with respect to 
the statements from his spouse and M. F.  As such, these lay 
statements are insufficient to establish a relationship 
between the veteran's claimed disorder and service.  Id.

The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for service connection for a chronic acquired disorder 
of the right knee.  The Board considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Therefore, the claim is denied.  


ORDER

Service connection for a chronic acquired right knee disorder 
is denied.  




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


